DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Applicant’s claim amendment filed on 01/11/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad J. Billings, registration number: 48,917 on 10/15/2021.
The application has been amended as follows: 
In claim 17, line 2, replace “size Mp” with “size Mp1”.
In claim 19, line 3, replace “R being the pilot” with “R being a pilot”.

Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 12 and 21. Specifically, the examiner’s best prior art by Bala et al. (US 2020/0244503 A1) does not teach “selecting, for each modulated block, half of the modulated block located in a center of the modulated block in order to form a flow of ordered half modulated blocks, selecting, with a M/2 sample shift, consecutive blocks of M samples of the flow of samples” and “selecting, for each modulated block with the shift, half of the modulated block with the shift located in a center of the modulated block with the shift in order to form a flow of half ordered modulated blocks with the shift” as recited in claims 12 and 21. 
Therefore, claims 12 and 21 are considered distinct from prior art and are allowable. Since claims 13-20 and 22 are depending on claim 12, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIHONG YU/            Primary Examiner, Art Unit 2631